DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/12/2021. In the applicant’s response, the Specification was amended; claims 1, 11, and 20 were amended; claim 19 was cancelled. Accordingly, claims 1-18, and 20 are pending and being examined. Claims 1, 11, and 20 independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

0-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 2016/0078280, hereinafter “Tai”) in view of Olszewski et al (“High-Fidelity Facial and Speech Animation for VR HMDs”, ACM, 2016, hereinafter “Olszewski”). 

Regarding claim 1, Tai discloses a method for realistic head turns and face animation synthesis (the method for forming an output face image by adjusting the face shape/contour and facial features/expression from a source face image to approach the paired face shape and features from a corresponding target face image; see figs.4A-4C and fig.1), the method comprising: 
receiving, by a computing device, an image, the image including a head and a face of a source actor (receiving a target face image including a target (a movie star) face; see fig.4B, S102 of fig.1, and para.30); 
generating, by the computing device and based on the image, sets of source pose parameters (detecting the feature dimensions from the target face image; see S106 of fig.1, para.35—para.39), wherein the sets of the source pose parameters represent positions of the head of the source actor and facial expressions of the source actor in the image (wherein the feature features/dimensions extracted from the target face image include: “the size and the location of the face of source/target face image”, “contours of facial areas”, and “ratio or locations of facial areas”; see S106 of fig.1, para.35—para.39); 
receiving, by the computing device, at least one target image, the at least one target image including a target head and a target face of a target person (receiving a source face image including a source (a user) face; see fig.4A, S102 of fig.1, and para.30); determining, based on the at least one target image, target identity information associated with the target face of the target person (extracting and detecting the feature features/dimensions which include “face boundaries, contours of facial areas, ratios or locations of facial areas, facial textures or color tones analyzed from the facial features of the source face image and the target face image”; see S106 of fig.1, para.35); and 
generating, by the computing device and based on the target identity information and the sets of source pose parameters, an output video, wherein each frame of the output video includes an image of the target face in at least one frame of the output video, the image of the target face being modified based on at least one of the sets of the source pose parameters to mimic at least one of the positions of the head of the source actor and at least one of the facial expressions of the source actor (forming an output face image by adjusting the facial features from the source/user face image to approach the paired features from the target/actor face image; see S110 of fig.1, fig.4C, and para.44; wherein the feature features/dimensions include: “the size and the location of the face of source/target face image”, “contours of facial areas”, and “ratio or locations of facial areas”; see S106 of fig.1, para.35—para.39).

Tai does not explicitly disclose: wherein the target input (i.e., “the target face image”) is “a source video” having “frames of the sources video”, and “wherein the determining the target identity information includes providing the at least one target image to a neural Tai is one face frame including a movie star’s face, and the source input of Tai is another face frame including a user’s face (see fig.4B, fig.4A, and para.30). However, the difference is obvious and straightforward for one of ordinary skill in the art. It is because a video is mere a combination of a sequence of frames/images. Or stated differently, the method of Tai can be directly applied to each frame of a video including a sequence of frames/images. 

As evidence, in the same field of endeavor, Olszewski does teach a convolutional neural network (CNN) for forming an avatar video based on a user video by adjusting the facial expression of the avatar in the avatar’s video frame “output” corresponding to the facial expression of the user in the user’s/target’s video It and It-1 frame number t=1,…N (see abstract lines 7-15; see also fig.5 and section 5). To determine the target identity information, the target video (see “previous frame” “target frame” of fig.5) are provide to the trained CNNs, the CNNs outputs the final real value vector (i.e., the final blendshape weights ᴪ (It)) which depict the target identity information (see fig.5, and Eq(6) section 5). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Olszewski into the teachings of Tain by using a CNN for forming an output video based on an input video by adjusting the facial features of the output video corresponding the facial features of the input video as taught by Olszewski, in order to Olszewski: see the title and abstract).

Regarding claim 2, 12, the combination of Tai and Olszewski discloses, wherein the target person is different from the source actor (Tai: see fig.4B and fing4A and the corresponding paragraphs).

Regarding claim 3, 13, the combination of Tai and Olszewski discloses, wherein the source pose parameters include at least one of: source key points corresponding to coordinates of facial landmarks of the source actor and parameters of a parametric facial expression model (Tai: extracting the facial features from the source/target face images; see S104-S106 of fig.1, fig.2A, and para.32—par.35).

Regarding claim 4, 14, the combination of Tai and Olszewski discloses, further comprises, prior to the generating the output video adjusting, based on the target identity information, the source pose parameters (Tai: forming an output face image by adjusting the facial features from the source/user face image to approach the paired features from the target/actor face image; see S110 of fig.1, fig.4C, and para.44).

Regarding claim 5, 15, the combination of Tai and Olszewski discloses, further comprises, prior to the generating the output video, averaging the source pose parameters representing the facial expressions in a pre-determined number of 

Regarding claim 6, 16, the combination of Tai and Olszewski discloses, wherein the generating the output video includes providing the target identity information and the sets of source pose parameters to a neural network configured to generate frames of the output video (Olszewski: balance the facial features between the two neighboring frames to generate the output video by the CNN; see fig.5 and section 5).

Regarding claim 7, 17, the combination of Tai and Olszewski discloses, wherein each frame of the output video is generated independently from the rest of the frames of the output video (Olszewski: balance the facial features between the two neighboring frames to generate the output video by the CNN; see fig.5 and section 5).

Regarding claim 8, 18, the combination of Tai and Olszewski discloses, wherein at least one frame of the output video is generated based on information extracted from at least one previously generated frame of the output video (Olszewski: wherein It-k, k=3; see Eq(4) in section 5).

Regarding claim 10, the combination of Tai and Olszewski discloses the method of claim 1, further comprising: prior to generating the output video: crop, based on the source pose parameters, at least one frame of the source video to obtain a further frame (e.g., Olszewski, each input frame is scaled to 65x58 and 33x29; see the last 

Regarding claim 11, 20, the subject matter of each of the claims essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 11, and 20, filed on 11/12/2021, have been fully considered but they are not persuasive. 

On page 12 of applicant’s response, applicant argues:
“Thus, neither Expression Network nor Neutral Face Network outputs a real value vector representing an identity information in a user image. Accordingly, Olszewski does not teach that "determining the target identity information includes providing the at least one target image to a neural network configured to output a real value vector including the target identity information".”

The examiner respectfully disagrees with the applicant’s argument. It is because Olszewski explicitly teaches, the target video including two target frames are provide to the trained CNNs, wherein the trained CNNs then output the final blendshape weights ᴪ (It) which form the final blendshape weight vector and depict the target identity information (see “Output” fig.5, and ᴪ (It) of Eq(6); see Section 5).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/6/2021